Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2019

                                       No. 04-19-00524-CV

                              IN RE M.R.D. ET AL., CHILDREN,

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-02024
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        The reporter’s record was due August 15, 2019, but was not filed. On August 19, 2019,
the court reporter filed a notification of late record, requesting until August 30, 2019, to file the
reporter’s record. After consideration, we GRANT the court reporter’s requested extension and
ORDER the court reporter to file the reporter’s record in this court on or before August 30,
2019. The court reporter is reminded that this is an accelerated appeal of an order terminating
the appellant’s parental rights, which must be disposed of by this court within 180 days of the
date the notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2. Given the time constraints
governing the disposition of this appeal, further requests for extensions of time will be
disfavored.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court